   Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 1 of 11
Filing # 130002597 E-Filed 07102/2021 02:16:18 PM


                          IN THE COUNTY COURT OF THE 17a' JUDICIAL CIRCUIT
                                IN AND FOR BROWARD COUNTY, FLORIDA

                                                                  Case No.
         DARRELL BENSON,

                Plaintiff,
         V.
                                                                                        JURY TRIAL DEMANDED
         JEFFERSON CAPITAL SYSTEMS, LLC,
                                                                                        INJUNCTIVE RELIEF SOUGHT .
                Defendant.
                                                                         /

                                                               COIVIPLAINT

                Plaintiff Darrell Benson ("Plaintiff') sues Defendant Jefferson Capital Systems, LLC

         ("Defendant") for violations the Florida Consumer Collection Practices Act ("FCCPA") and the

         Fair Debt Collection Practices Act ("FDCPA")

                                                   JURISDICTION AND VENUE

                1.          This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the 'Parties"), because the cause of action arises within the jurisdiction of this Court

         and, tlius, venue and jurisdiction are proper.

                 2.         This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Broward County, Florida.

                 3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court's jurisdiction.

                 4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Broward County Florida.



                                                                                                                          PAGE 1 1 of 7
                                              LAw OFFICES OF dIBRAEL S. HINDI, PLLC
                      110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                                ,vy~~brqt1(,aw.cmaa
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 2 of 11




                                                            PARTIES

            5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

    County, Florida.

            6.         Defendant is a Georgia limited liability company, with its principal place of

    business located in Saint C1oud,lVlinnesota.

                                              DEMAND FOR JURY TRIAL

            7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                        ALLEGATIONS

            8.         On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt") from Plaintiff.

            9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

    from a transaction between the creditor of the Consumer Debt, FingerHut, and Plaintiff involving

    an unsecured line of credit (the "Subject Service").

             10.       The Subject Service was primarily for personal, family, or household purposes.

             11.       Defendant is a business entity engaged in the business of soliciting consumer debts

     for collection.

             12.       Defendant is a business entity engaged in the business of collecting consumer debts.

             13.       Defendant regularly collects or attempts to collect, directly or indirectly, debts

     owed or due or asserted to be owed or due another.

             14. . Defendant is registered with the Florida Office of Financial Regulation as a

     "Consumer Collection Agency."

             15.       Defendant's "Consumer Collection Agency" license number is CCA9901497.



                                                                                                                     PAGE12of7
                                         LAw OFFICES OF rIIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                          w~vw.Ji bg•ae11aw.ra
                                                                            . ni
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 3 of 11




           16.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

    Administrative Code.

           17.      The records specifiedby Rule 69V-180.080, FloridaAdministrative Code, ofwhich

    Defendant does maintain, are current to within one week of the current date.

           18.      Defendant is a"debt collector" within the meaning of 15 U.S.C. § 1692a(6).

           19.      Defendant is a"person" within the meaning of Fla. Stat. § 559.72.

           20.      On a date better known by Defendant, Defendant sent a letter to Plaintiff

    ("Collection Letter #1") in an attempt to collect the Consumer Debt.

           21.      Collection Letter #1 is a communication from Defendant to Plaintiff in connection

    with the collection of a debt.

           22.      Collection Letter #1 represents an action to collect a debt by Defendant.

           23.      On April 15, 2021, Defendant was notified in writing (the "Notice") that: [1]

    Plaintiff was represented by an attorney with respect to the Consumer Debt; [2] Plaintiff revoked

    any consent Defendant had to communicate with Plaintiff directly; [3] Defendant was not to

    contact Plaintiff directly; and [4] any correspondence should be sent to Plaintiff's attomey.

           24.      Defendant received the Notice on Apri115, 2021.

            25.     Attached as Exhibit "A" is the Notice.

            26.     Upon receipt of the Notice, Defendant knew that it could not communicate with

    Plaintiff directly in connection with the collection of the Consumer Debt.

            27.     Upon receipt of the Notice, Defendant knew Plaintiff was represented by an

    attomey with respect to the Consumer Debt.

            28.     Upon receipt of the Notice, Defendant knew it could not attempt to collect the

    Consumer Debt from Plaintiff directly.

                                                                                                                  PAGE 13 of 7
                                      LAw OFFICES OF JIBRAEL S. HI1vDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 I Fax (855) 529-9540
                                                       www.J ib r ae l C,aw.;om
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 4 of 11




            29.     By and through the IVotice, Defendant had lcnowledge of, or can readily ascertain,

    the name of Plaintiff's attomey name and the address of Plaintiff's attorney.

            30.     On or about June 17, 2021, despite knowing that Plaintiff was represented by an

    attomey with respect to the Consumer Debt and that Defendant was not permitted to contact

    Plaintiff directly, Defendant sent Plaintiff a second letter ("Collection Letter #2") in an attempt to

    collect the Consumer Debt.

            31.      Attached as Exhibit "B" is a copy of Collection Letter #2.

            32.      Collection Letter #2 is a communication from Defendant to Plaintiff in connection

    with the collection of the Consumer Debt.

            33.      Collection Letter #2 represents an action to collect a debt by Defendant.

                                                            COUNT 1
                                   VIOLATION OF FLA. STAT. ~ 559.72(18)

            34.      Plaintiff incorporates by reference paragraphs 8 through 33 of this Complaint.

            35.      Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

     otherwise codifies an extensive list of acts and/or oniissions that the FDCPA does not explicitly

     prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

    "[c]ommunicate with a debtor if the person knows that the debtor is represented by an attorney

     with respect to such debt and has knowledge of, or cari readily ascertain, such attorney's name

     and address...." Fla. Stat. §559.72(18) (emphasis added).

            36.      As stated above, Defendant knew Plaintiff was represented by an attorney with

     respect to the Consumer Debt as of April 15, 2021. Despite knowing this, Defendant

     communicated and/or contact Plaintiff directly, by and through Collection Letter #2, in connection

     with the collection of the Consumer Debt.


                                                                                                                   PAGE 14 of 7
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         www.#i )raeiLraw.con;
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 5 of 11




            37.      Accordingly, Defendant violated Fla. Stat. § 559.72(18) by communicating directly

    with Plaintiff in connection with the collection of Consumer Debt via Collection Letter #2.

            38.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief [1] Statutory and actual damages as

     provided under Fla. Stat. § 559.77(2); [2] An injunction prohibiting Defendant from engaging in

     further collection activities directed at Plaintiff that are in violation of the FCCPA; [3] Costs and

     reasonable attorneys' fees pursuant to Fla. Stat. § 559.77(2); and [4] Any other. relief that this Court

     deems appropriate under the circumstances.

                                                          COuivT 2
                                    VIOLATION OF FLA. STAT. & 559.72(9)

             39.     Plaintiff incorporates by reference paragraphs 8 through 33 of this Complaint.

             40.     Section 559.72, Fla. Stat., of the FCCPA contains iiineteen subsections and

     otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

     prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

     "[c]laim, attempt, or threaten to enforce a debt when such. Person knows that the debt is not

     legitimate, or assert the existence ofsome other legal right when such person knows that the right

     does not exist." Fla Stat. § 559.72(9) (emphasis added).

             41.     As stated above, Defendant knew Plaintiff was represented by an attorney with

     respect to the Consumer Debt as of April 15, 2021. Defendant knew it (Defendant) could not

     communicate with Plaintiff directly in connection with the Consumer Debt. Despite knowing this,

     Defendant communicated and/or contact Plaintiff directly, by and through Collection Letter #2, in

     connection with the collection of the Consumer Debt. In so doing, Defendant was asserting the

     existence of a legal right (i.e., the right to communicate with and/or attempt to collect the


                                                                                                                     PAGE 5 of 7
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                       v:ww.<lib?.oe! Caw.coin
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 6 of 11




     Consumer Debt from Plaintiff directly) that did not exist, and which Defendant knew did not exist.

    As such, by and through Collection Letter #2, Defendant violated § 559.72(9) of the FCCPA.

            42.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief [1] Statutory and actual damages as

     provided under Fla. Stat. § 559.77(2); [2] An injunction prohibiting Defendant from engaging in

     further collection activities directed at Plaintiff that are in violation of the FCCPA; [3] Costs and

     reasonable attomeys' fees pursuant to Fla. Stat. § 559.77(2); and [4] Any other relief that this Court

     deems appropriate under the circumstances.

                                                            COuivT 3
                                     VIOLATION OF 15 U.S.C. ~ 1692c(a)(2)

            43. . Plaintiff incorporates by reference paragraphs 8 through 33 of this Complaint.

            44.      Section 1692c(a) of the FDCPA mandates, inter alia, that:

                     Without the prior consent of the consumer given directly to the debt
                     collector or the express permission of a court of competent
                     jurisdiction, a debt collector may not communicate with a consumer
                     in connection with the collection of any debt —

                               (2) if the debt collector knows the consumer is represented
                               by an attorney with respect to such debt and has knowledge
                               of, or can readily ascertain, such attorney's name and
                               address, unless the attorney fails to respond within a
                               reasonable period of time to a communication from the debt
                               collector or unless the attorney consents to direct
                               communication with the consumer....

     15 U.S.C. § 1692c(a)(2).

             45.     As stated above, Defendant knew Plaintiff was represented by an attorney with

     respect to tlie Consumer Debt as of DATE. Despite lalowing this, Defendant commuriicated and/or

     contact Plaintiff directly, by and through Collection Letter #2 in connection with the collection of

     the Consumer Debt.

                                                                                                                   PAGE 1 6 of 7
                                       LAw OFFICES OF dIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         u=ww.Ji b i•:xe; i:.,aw,ro w,
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 7 of 11




           46.     Thus, Defendant violated § 1692c(a)(2) of the FDCPA by communicating directly

    with Plaintiff in connection with the collection of Consumer Debt via Collection Letter #2.

           47.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief: [1] statutory and actual damages

    pursuant to 15 U.S.C. § 1692k; [2] costs and attomeys' fees pursuant to 15 U.S.C. § 1692k; and

    [3] such other or further relief as the Court deems proper.

           DATED: July 2, 2021
                                                                 Respectfully Submitted,

                                                                  /s/ Thomas J. Patti
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail: jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail: tom@jibraellaw.com
                                                                 THE LAw OFFICES OF JIBRAEL S. HINDI
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:     954-907-1136
                                                                 Fax:       855-529-9540




                                                                                                                  PAGE 1 7 of 7
                                      LAw OFFICES OF JIBRAEL S. Hilvni, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        arwtv.; ibr3tJS.sev.ecn.:
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 8 of 11




                        EXHIBIT "A"
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 9 of 11




                                            April 15, 2021

    TO:           Jefferson Capital Systems, LLC
                  16 McLeland Road
                  Saint Cloud, MN 56303
                  Email: jcapdmc@jcap.com

    Re:           JCS Account No. 3307517666

    To Whom It May Concem:

    Our office represents Darrell Benson with respect to the above-referenced account (the
    "Account"). Darrell Benson disputes validity of the debt your organization claims to be owed in
    connection with the Account, as well as demands validation of said debt. Do not contact or
    communicate with our client Darrell Benson directly. Direct andlor send all communications
    and/or correspondence regarding the Account to our office, located at 110 S.E. 66` Street, Suite
    1744, Fort Lauderdale, Florida 33301.

                                                       Sincerely,

                                                       Law Offices of Jibrael S. Hindi, PLLC

                                              Page: 1 of 1
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 10 of 11




                         EXHIBIT "B"
Case 0:21-cv-61555-RKA Document 1-1 Entered on FLSD Docket 07/29/2021 Page 11 of 11
                              Rcturn Mail'Only
                              PO BOX 1120
                              CHARLOTTE, NC 28201-1120



                              Junc 17, 2021
             ~                                                                                              ,             Jeffe             ~s      ®    n

                                                                                                                           CAPITAL
                              '~I~II'lll~lll~~~llll~llll~l~~l~lll~llt~~~'~I~~II'~~~~1111~~1~1'I                       M
                               DARRELLBENSON
                              2450NE ISTHAVE
                              APT 104
                              1VILTON MANORS FL 33305-1300




                 Currcnt Creditor, JEFFERSON CAPITAL SYSTEMS LLC
                 Account #: XXXJOOOt}(X7{XX5455
                 JCS Rcfctencc #: 3307517666
                 Dcbt Description: FINGERHUT DIRECT MRKTING
                 Amount of the Debt: $709.40
                 Dcar Darrell Benson:

                 Jefferson Capital understands that somctimcs life gcts hard, and when that happens, pcople have to make diliicult financial choicos. lf
                 you are in a stmilar situation, we would like to provide you with offers that may help.

                 Bclow are some flexiblc offcrs that will allow you to resolve your accaunt. You can dccide which plan works for you right now.

                                                                                            Optlon #1     Optlon #2              Optlon #3

                                       Monthly Payment Amount                                 $354.70      $130.05                 $59.11

                                          Vumber of Payment(s)                                     1             3                   12

                                    Appro:imate Percentage Saved                                  50°~          45%                  0%

                  Thesc offers cxpire an July 21, 2021. We are not obligatcd to rencw these offers, however, ifyou would like additional timc to
                  respond to these options, please contaet us.

                  This infomtafion is not legal adrica The law timits how long you can be suod on a debL Because of the age of your dcbt, wc (Jeffetson Capital
                  Systems, LLC) carmot sue you for it and we wi0 not n:pon it to any ctedit reporting agency. ln many circuntstances, you can tenew the debt and
                  start the time petiod for the 61ing of a lawsuit agaitttityou ifyou take speciGc aaiona such as maldng ccnain paymem on dte debt or making a
                  writtcn promisc to pay. You should detcnnine the eBect of any actions you take with nsxxt to this debt.

                  If none of these options work for you, there is still room to customize as needed. Our staff is trained to assist you with a program that
                  suits your needs.
                  How to contact us:
                           o Visit our web site at www.MyJCAP.com
                           o By Phone: 844-362-7361 (English and Espanol)
                           o Hours of 0peration: Mon-Thuts 8 AM - 6 PM, Fri 8 AM - 4 PM Central Time
                           o Send correspondence to: 16 McLeland Road, Saint Cloud, M,156303
                           o Mail payments to:       Jcfferson Capital Systems, LLC
                                                               Dept #6419
                                                               PO Box 11407
                                                               Birmingham, AL 35246-6419

                 Sincercly,
                 Jefferson Capital Systems, LLC




                       TH1S COMMUNICATION IS FROM A DEBT COLLECTOR AND IS AV ATTEMPT TO COLLECT A DEBT. ANY
                                      INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
                                           SEE REVERSE SIDE FOR ADDITIONAL INFORbfATION
                                                                                                         JCs-erCOEe•HtPo] 9°)]°8   oDD17B8a J.II.nwC&ptil.WiD Pap4iol7
